Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to applicant arguments filled on 07/26/2022 for 17/652349.
Claims 1-20 have been canceled.
Claim 21-25, 30, 32-34, 36, 37, 38, 39, and 40 have been amended.
Claims 21-40 are currently pending and have been examined.

Detailed Action


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Natarajan et al. US 2016/0267224 A1) in view of Wehba et al. (US 2010/0268157 A1).

In claim 21, a  computer-implemented method for processing drug dispensing data to determine a possible drug misappropriation, the method comprising: 
Natarajan teaches:
receiving, by a drug diversion surveillance system, drug dispensing data from one or more data sources, the one or more data sources comprising at least one of: one or more dispensing logs and one or more electronic medical records (EMRs) received from a healthcare provider network (abstract and Para. 7 wherein receiving a first set of observed data is taught);
identifying, by the drug diversion surveillance system, a plurality of dispensing events by a plurality of employees based at least in part on the one or more dispensing logs (Fig. 4, wherein tracking and scoring prescription habits of a doctor is taught. See also Para. 96); 
detecting, by the drug diversion surveillance system, at least one misappropriation event corresponding to at least one of the plurality of dispensing events based on at least one of one or more rules or one or more patterns of drug dispensing (Para. 96 wherein alerts are generated for fraudulent behavior related to prescribing medication); and 
determining, by the drug diversion surveillance system, whether one or more subsequent dispensing events constitute possible misappropriation of drugs by:	displaying, by the drug diversion surveillance system, an alert including the at least one misappropriation event (Para. 49, 50, and 96); 
presenting, by the drug diversion surveillance system, a feedback indicator configured to allow a user to provide feedback indicating whether the at least one misappropriation event is a valid misappropriation event or a false positive misappropriation event (Para. 50 wherein behavior modification feedback is taught. See also Para. 58 wherein “Once potential fraud and/or abuse has been detected, embodiments of the present invention provide feedback for behavior modification to reduce cumulative abuse. In one example, an audit investigator can compare expected prescription levels and observed levels, as well as flag individual patients and/or prescriptions with fraud scores. In many embodiments, scorecards are provided to prescribers/providers to indicate potential fraud and allow prescribers/providers the ability to adjust their practices accordingly”); 
Natarajan does not explicitly teach however Wehba teaches:
receiving, by the drug diversion surveillance system, feedback via the feedback indicator, the feedback indicating that the at least one misappropriation event is a false positive misappropriation event (Para. 62-63 wherein “This change could be automatic, in the case where the response specifies that the rule set be switched, or it could merely be suggested in the case where the rule set is configured to suggest to the caregiver that he or she switch rule sets. Similarly, if the two or more successive alarms are associated with only respiratory rate, the rule set could suggest through the pump interface that the clinician enable the third rule set…”the rule set is implemented within one of the processors described herein to reduce the number of false positives”; i.e. feedbacks are used to change/modify rules to help reduce false positives); and 
in response to receiving the feedback, modifying by the drug diversion surveillance system, at least one of the one or more rules or the one or more patterns for detecting possible subsequent misappropriation (Para. 62-63 and 69-71 wherein the rules are modified to “change the medication” based on system feedback is taught). 
One of ordinary skill in the art would have recognized that applying the known technique of modifying a system based on user feedback as taught in Wehba would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wehba to the teaching of Natarajan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to modify a system based on user feedback. Further, applying user feedback to a system in Natarajan  would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a system to be modified based on feedback.  See MPEP 2143(D).

As per claim 22, Natarajan in view of Wehba teach the computer-implemented method of claim 21. Natarajan does not explicitly teach however Wehba teaches wherein modifying, by the drug diversion surveillance system, at least one of the one or more rules or the one or more patterns for detecting possible subsequent misappropriation comprises: 
in response to receiving the feedback, deactivating, by the drug diversion surveillance system, at least one of the one or more rules (Para. 62-63 and 71 wherein rules can be modified and deactivated). The motivation to combine references is the same as seen in claim 21.

As per claim 23, Natarajan teaches the computer-implemented method of claim 21, wherein modifying, by the drug diversion surveillance system, at least one of the one or more rules or the one or more patterns for detecting possible subsequent misappropriation comprises: 
in response to receiving the feedback, activating, by the drug diversion surveillance system, at least one of the one or more patterns detected in the drug dispensing data (Para. 58-59 and 98).

As per claim 24, Natarajan teaches the computer-implemented method of claim 21, wherein modifying, by the drug diversion surveillance system, at least one of the one or more rules or the one or more patters for detecting subsequent misappropriation comprises: 
in response to receiving the feedback, deactivating, by the drug diversion surveillance system, at least one of the one or more patterns detected in the drug dispensing data (Para. 62-63 and 71 wherein patterns such as administering medication can be changed/deactivated) The motivation to combine references is the same as seen in claim 21.

As per claim 25, Natarajan teaches the computer-implemented method of claim 21, wherein the one or more dispensing logs identify at least one of: 
at least one employee of the plurality of employees requesting dispensing of a drug, patient information, the drug being dispensed, an amount of the drug being dispensed, or wasting information (Fig. 4).

As per claim 26, Natarajan teaches the computer-implemented method of claim 21, wherein the one or more rules relate to determining, based on the plurality of dispensing events, at least one of: 
a certain type of drug, a drug quantity, or a wasting of a certain drug type over a threshold amount over a period of time (Fig. 4).

As per claim 27, Natarajan teaches the computer-implemented method of claim 21, wherein the alert identifies at least one of: 
at least one employee of the plurality of employees dispensing a drug, a drug type, a drug amount, a wasting event, prescription information, or at least one other dispensing event by the at least one employee or another employee that may be related to the at least one misappropriation event (Fig. 4 and Para. 96).

As per claim 28, Natarajan teaches the computer-implemented method of claim 21, wherein the feedback is provided via one or more interfaces (Para. 21 and 37).

As per claim 29, Natarajan teaches the computer-implemented method of claim 21, the detecting the at least one misappropriation event comprising: 
determining, by the drug diversion surveillance system, that the at least one misappropriation event is inconsistent with the one or more patterns (Para. 50 and 96) .

Claims 30-40 recite substantially similar limitations as seen in claims 1-29 and hence are rejected for similar rationale as seen above.

Response to Arguments
Applicant’s arguments with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection has been withdrawn. 
Applicant's arguments with respect to the art rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686